DETAILED ACTION
Claims 1-34 are pending, and claims 1-5, 9, 21-31, and 33-34 are currently under review.
Claims 6-8, 10-20, and 32 are withdrawn.
Claims 21-34 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 6/20/2022 has been entered.  Claims 1-34 remain(s) pending in the application.  

Election/Restrictions
Newly submitted claim 32 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  Claim 32 is directed to carbon nanostructures having different concentration levels in different locations.  This feature is directed to a species (noted in restriction requirement mailed 4/01/2022) and already non-elected by applicants in the remarks submitted 4/15/2022. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 32 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 33 recites that the superalloy material is homogeneously interspersed throughout the component.  It is not apparent to the examiner as to where this teaching is supported in the instantly filed specification or drawings.  Specifically, the instant specification merely teaches that the carbon nanostructures are homogeneously dispersed [0023, 0025 spec.].  However, the instant specification does not appear to make any mention of homogeneity of the superalloy material itself.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 26 recites “the composite particles” and claims 28-29 recite “the second carbon nanostructures”.  There is insufficient antecedent basis for these limitation as claim 24 and claim 1 do not previously recite composite particles or second carbon nanostructures, respectively.  The examiner interprets claim 26 to refer to previous claim 25 which does recite composite particles, and the examiner interprets claims 28-29 to refer to previous claim 27 which does recite second carbon nanostructures.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 34 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 34 recites that the superalloy material has different concentration levels at different first and second locations.  However, claim 34 is dependent upon claim 33, which expressly recites that the superalloy material is “homogeneously interspersed throughout a first and second location”.  The examiner notes that the commonly understood definition of “homogeneous” means that the superalloy material is at the same concentration throughout the first and second locations.  Accordingly, claim 34 fails to further limit the scope of claim 33 since the limitations of claim 34 directly contradict the scope of claim 33.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9, 30-31, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldmann et al. (US 2018/0207722) alone or alternatively in view of Buller et al. (US 2017/0165792).
Regarding claim 1, Feldmann et al. discloses a component made by additive manufacturing [abstract]; wherein said component is made of a nickel superalloy with dispersed carbon nanostructures therein [0062-0063].  
Feldmann et al. does not expressly teach the shape of a turbine component as claimed; however, the examiner submits that a particular shape of a gas turbine component is a mere matter of engineering design choice which would have been obvious to one of ordinary skill absent concrete evidence that said shape was significant.  See MPEP 2144.04(IV)(B).  Specifically, the examiner submits that additive manufacturing is a commonly known method to produce a variety of complex shapes as desired, such that the specific shape of a turbine component would have been obvious to one of ordinary skill.  
Alternatively, Buller et al. discloses that it is known to utilize superalloy-carbon nanostructure composite materials to additively manufacture shapes such as turbine blades or jet engine components for aerospace applications [abstract, 0150, 0301, 0310].  Therefore, it would have been obvious to modify the disclosure of Feldmann et al. by specifically obtaining the shape of a turbine blade or jet engine component for aerospace applications as taught by Buller et al.
Regarding claims 2-4, the aforementioned prior art discloses the component of claim 1 (see previous).  As stated previously, Feldmann et al. discloses a nickel superalloy composition.  Feldmann et al. further teaches that the carbon nanostructures can include at least one of fullerenes and graphene [claim 18].
Regarding claims 5, 30-31, and 33, the aforementioned prior art discloses the component of claim 1 (see previous).  Feldmann et al. does not expressly teach homogeneous dispersion of the carbon nanostructures and superalloy material.  However, the examiner submits that one of ordinary skill would have considered the disclosure of Feldmann et al. to naturally have a homogeneous dispersion since Feldmann et al. expressly teaches mixing the metal powder and carbon nanostructures and is silent regarding any composition gradients [claim17].  In other words, since Feldmann et al. teaches mixing, which one of ordinary skill would understand to be performed for obtaining a uniform powder mixture, the examiner submits that the carbon nanostructures and superalloy of Feldmann et al. would have naturally been homogeneously dispersed absent a specific teaching to the contrary.  
The examiner further submits that the combination of Feldmann et al. and Buller et al. suggests a 3D printed turbine part as stated above, wherein a turbine part will naturally be expected to have opposite ends which would meet the claimed locations of a “leading edge” and “trailing edge” as claimed, wherein said locations would be expected to have homogeneous amounts of superalloy and carbon nanostructures as explained above.  Alternatively, Buller et al. also expressly teaches a turbine blade, which the examiner recognizes to naturally include a leading end and trailing end [0150].
Regarding claim 33, the aforementioned prior art discloses the component of claim 1 (see previous).  Buller et al. further teaches performing uniform heating on a uniform powder material, which the examiner submits would result in a uniform (ie. homogenous) interspersion of the superalloy build material throughout the formed component as would have been recognized by one of ordinary skill [0183, 0287]. 
Claims 5, 21-22, 30-31, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldmann et al. (US 2018/0207722) alone or in view of Buller et al. (US 2017/0165792) as applied to claim 1 above, and further in view of Chen et al. (2016, Laser powder deposition of carbon nanotube reinforced nickel-based superalloy Inconel 718).
Regarding claims 5 and 30-31, the aforementioned prior art discloses the component of claim 1 (see previous).  The aforementioned prior art does not expressly teach homogeneous dispersion of the carbon nanostructures.  Chen et al. discloses that it is known to utilize powder metallurgy methods for obtaining homogeneous dispersions of carbon nanostructures in superalloy composites such that mechanical properties can be determined [“introduction”].  Therefore, it would have been obvious to one of ordinary skill to modify the component of the aforementioned prior art by obtaining a homogenous dispersion of carbon nanostructures such that mechanical properties of the component can be determined as taught by Chen et al.  
The examiner further submits that the combination of Feldmann et al. and Buller et al. suggests a 3D printed turbine part as stated above, wherein a turbine part will naturally be expected to have opposite ends which would meet the claimed locations of a “leading edge” and “trailing edge” as claimed, wherein said locations would be expected to have homogeneous amounts of superalloy and carbon nanostructures as explained above.  Alternatively, Buller et al. also expressly teaches a turbine blade, which the examiner recognizes to naturally include a leading end and trailing end [0150].
Regarding claims 21-22, the aforementioned prior art discloses the component of claim 1 (see previous).  The examiner firstly notes that the recitations of “to not suppress…” and “to increase…” are functional limitations which merely describe what the claimed carbon nanostructures do rather than any particular orientation or structure of said carbon nanostructures.  See MPEP 2173.05(g).  Accordingly, the examiner submits that any carbon nanostructure effect/behavior that serves to improve stabilization or strength of the component would also be entirely capable of meeting the aforementioned features as expressly recognized by applicant in [0020-0021 spec.].  
The aforementioned prior art does not expressly teach that the carbon nanoparticles do not suppress a melting point and increase a temperature resistance as claimed.  Chen et al. discloses that it is known to form superalloy composites having multi-walled carbon nanotubes dispersed therein, wherein said multi-walled carbon nanotubes serve to improve structural stability and mechanical strength [p.362 col.1].  Therefore, it would have been obvious to one of ordinary skill to incorporate multi-walled carbon nanotubes as carbon nanoparticles in the scope of Feldmann et al. for improving stability and strength as taught by Chen et al.  As stated above, the examiner notes that the claimed functional language would have naturally flowed from the aforementioned benefits of improving stability and strength.  The examiner further submits that one of ordinary skill would recognize that superalloys having good stability and strength would accordingly also be able to operate at higher temperatures (ie. increased temperature resistance and higher melting/sintering point).  See MPEP 2145(II).
Regarding claim 33, the aforementioned prior art discloses the component of claim 1 (see previous).  Buller et al. further teaches performing uniform heating on a uniform powder material, which the examiner submits would result in a uniform (ie. homogenous) interspersion of the superalloy build material throughout the formed component as would have been recognized by one of ordinary skill [0183, 0287].
Claims 9 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldmann et al. (US 2018/0207722) alone or in view of Buller et al. (US 2017/0165792) as applied to claim 1 above, and further in view of Ji et al. (CN105458274, machine translation referred to herein).
Regarding claim 9, the aforementioned prior art discloses the component of claim 1 (see previous).  The aforementioned prior art does not expressly teach that the component is obtained from composite particles of superalloy and carbon nanostructures.  Ji et al. discloses a method of forming composite particles of nickel superalloy and graphene by ball milling such that more uniform mixing of graphene and nickel superalloy can be achieved in subsequent densification processes [0007-0008].  Therefore, it would have been obvious to one of ordinary skill to modify the disclosure of the aforementioned prior art by obtaining the component of Feldmann et al. from composite particles as disclosed by Ji et al. such that more uniform mixing of the nickel superalloy and carbon nanostructures can be achieved.
Regarding claim 25, the examiner notes that the limitations of claim 25 merely combine the limitations of previous claims 1 and 9.  Accordingly, claim 25 is considered to be met by the aforementioned prior art for the same reasons as explained above.
Regarding claim 26, the aforementioned prior art discloses the component of claim 25 (see previous).  The examiner submits that “a desired concentration” merely pertains to any arbitrary amounts of carbon nanostructures that would have been desired by one of ordinary skill according to broadest reasonable interpretation.  Since the instant claim does not specify a particular amount or concentration of carbon nanostructures, the examiner considers any amount, including an amount that would have naturally flowed from the prior art of Feldmann et al. to meet the instant claim.  
Claims 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldmann et al. (US 2018/0207722) alone or in view of Buller et al. (US 2017/0165792) as applied to claim 1 above, and further in view of Bruck et al. (US 2016/0114430).
Regarding claims 21-24, the aforementioned prior art discloses the component of claim 1 (see previous).  The examiner firstly notes that the recitations of “to not suppress…” and “to increase…” are functional limitations which merely describe what the claimed carbon nanostructures do rather than any particular orientation or structure of said carbon nanostructures.  See MPEP 2173.05(g).  Accordingly, the examiner submits that any carbon nanostructure effect/behavior that serves to improve stabilization or strength of the component would also be entirely capable of meeting the aforementioned features as expressly recognized by applicant in [0020-0021 spec.].  
The aforementioned prior art does not expressly teach that the carbon nanoparticles do not suppress a melting point and increase a temperature resistance as claimed.  Bruck et al. discloses that it is known to form superalloy composites with carbon reinforcing particles such as carbon nano-yarn and nanobuds among others, wherein said reinforcing particles serve to improve stability and do not melt or get damaged during laser melting of the superalloy [0020-0021, 0011, 0041].  Therefore, it would have been obvious to one of ordinary skill to incorporate nano-yarn and nanobuds as carbon nanoparticles in the scope of Feldmann et al. for improving stability as taught by Bruck et al.  As stated above, the examiner notes that the claimed functional language would have naturally flowed from the aforementioned benefits of improving stability.  The examiner further submits that one of ordinary skill would recognize that superalloys having good stability and strength with carbon nanoparticles that do not melt or get damaged at melting temperatures would accordingly also be able to operate at higher temperatures (ie. increased temperature resistance and higher melting/sintering point) without suppressing the melting/sintering point of the superalloy.  See MPEP 2145(II).
Claims 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldmann et al. (US 2018/0207722) alone or in view of Buller et al. (US 2017/0165792) as applied to claim 1 above, and further in view of Gu et al. (2006, New Ni-Co-base disk superalloys with higher strength and creep resistance).
Regarding claim 27, the aforementioned prior art discloses the component of claim 1 (see previous).  As stated previously, Feldmann et al. discloses using multiple carbon nanostructures, which meets the limitation of a “second carbon nanostructure” (see previous).  The aforementioned prior art does not expressly teach a second superalloy material different from the superalloy material.  Gu et al. discloses that it is known to form new superalloys by combining two kinds of superalloy materials (Ni-based + Co-based) to achieve high strengths and creep resistances [abstract, p.815, col.2].  Therefore, it would have been obvious to one of ordinary skill to modify the Ni superalloy of Feldmann et al. by adding another Co-based superalloy to combine said superalloys and obtain a new superalloy with improved properties as taught by Gu et al. above.
Regarding claim 28, the aforementioned prior art discloses the component of claim 27 (see previous).  As stated above, Feldmann et al. discloses using multiple, different carbon nanostructures, which meets the limitation of “different nanostructures” (see previous).
Regarding claim 29, the aforementioned prior art discloses the component of claim 27 (see previous).  As stated previously, Feldmann et al. discloses a component made by additive manufacturing [abstract]; wherein said component is made of a nickel superalloy with dispersed carbon nanostructures therein, wherein said carbon nanostructures can include multiple different types of carbon nanostructures [0062-0063].  The examiner submits that the combination of Feldmann et al. and Gu et al. above further suggests utilizing a different second superalloy (disclosed by Gu et al.) in addition to the first Ni-based superalloy of Feldmann et al.  Since Feldmann et al. expressly teaches forming the component from the superalloy material, such that one of ordinary skill would recognize said first and second superalloy materials as suggested by Feldmann et al. and Gu et al. to make up the component and thus be interspersed throughout the component as claimed.

Response to Arguments
Applicant's arguments, filed 6/20/2022, regarding the rejections over Feldmann et al. have been fully considered but they are not persuasive.
Applicant argues that the purpose of including carbon nanoparticles in Feldmann et al. is different from the purpose as required in claim 1.  The examiner cannot concur.  Firstly, it is noted that the features upon which applicant relies (i.e., increased temperature resistance) are not recited in independent claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Thus, applicants’ arguments are moot.  Secondly, the examiner further cannot concur because Feldmann et al. merely teaches that the carbon nanoparticles may have a suppressed melting/sintering temperature due to their size (emphasis added) [0063].  Contrary to applicants’ allegations, Feldmann et al. does not expressly teach a suppressed melting/sintering temperature to be required to an intended result.  Thus, even if independent claim 1 did recite a high temperature resistance, the examiner cannot consider the above passage of Feldmann et al. in and of itself to teach away from the instant claims absent concrete reasoning to the contrary.
Applicants further argues that Feldmann et al. does not teach multi-walled carbon nanotubes or nano-yarn, such that claims 2-4 are allowable over the prior art.  The examiner cannot concur.  Claims 3-4 still recite fullerenes and graphene, both of which are expressly taught by Feldmann et al. as stated above.
Applicant then argues that the mixing of Feldmann et al. cannot be considered to achieve homogeneous mixing because mixing can be done in many different ways to achieve different dispersion results.  In response, the examiner notes that the instant specification expressly discloses that a homogeneous dispersion can be achieved by mere “mixing”, wherein said mixing is not specifically limited [0023, fig.1 spec.].  Accordingly, it is not apparent to the examiner as to how a broad teaching of “mixing” as disclosed by applicants can achieve homogeneous mixing while the broad teaching of “mixing” as taught by Feldmann et al. cannot.  Furthermore, as also reasoned above, since Feldmann et al. teaches mixing and is further silent regarding any compositional gradients, one of ordinary skill would reasonably recognize that the mixing of Feldmann et al. achieves a homogeneous dispersion absent a specific teaching to the contrary.
Applicant's arguments, filed 6/20/2022, regarding the further rejections over Chen et al. have been fully considered but they are not persuasive.
Applicant argues that the ball mixing of Chen et al. cannot “be bootstrapped into a more specified disclosure of ‘interspersed homogeneously’”.  The examiner cannot concur.  Chen et al. expressly teaches that it is known to obtain homogeneous dispersions of carbon nanostructures in superalloy composites (emphasis added) [“introduction”].  Thus, Chen et al. expressly teaches a homogeneous dispersion of carbon nanoparticles, which meets the instantly claimed limitation of “interspersed homogenously”.  If applicant is of the position that the homogenous dispersion of Chen et al. is different from the claimed homogeneous interspersion, the examiner cannot concur absent concrete evidence or reasoning to the contrary which applicant has not provided.
Applicant's arguments, filed 6/20/2022, regarding the further rejections over Ji et al. have been fully considered but they are not persuasive.
Applicant argues that the Ji et al. does not disclose composite particles.  The examiner cannot concur.  Ji et al. expressly discloses a method of forming composite powder of nickel superalloy and graphene by ball milling (emphasis added) [0007-0008].  If applicant is of the position that the composite powder of Ji et al. is different from the claimed “composite particles”, the examiner cannot concur absent concrete evidence or reasoning to the contrary which applicant has not provided.

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734